Case 2:19-cv-00408-LEW Document 27 Filed 03/06/20 Page 1 of 4                      PageID #: 140




                            UNITED STATES DISTRICT COURT
                                 DISTRICT OF MAINE


FRIENDS OF THE FRANK J. WOOD                 )
BRIDGE, et al.,                              )
                                             )
                     Plaintiffs,             )
                                             )
                     v.                      ) Civil Action No. 2:19-cv-408-LEW
                                             )
ELAINE CHAO, SECRETARY OF                    )
THE U.S. DEPARTMENT OF                       )
TRANSPORTATION et al.,                       )
                                             )
                     Defendants.             )



          MOTION OF FEDERAL DEFENDANTS FOR A FOURTEEN-DAY
        ENLARGEMENT OF TIME TO AND INCLUDING MARCH 27, 2020 TO
             PRODUCE THE DRAFT ADMINISTRATIVE RECORD


       Elaine Chao, Secretary of the Department of Transportation, Nicole R. Nasen,

Administrator of the Federal Highway Administration, and Todd Jorgensen, Administrator of the

Federal Highway Administration, Maine Division (collectively the “Federal Defendants”) move

the Court under Federal Rules of Civil Procedure 6 and 7 for a fourteen-day enlargement of time

to and including March 27, 2020, to provide Plaintiffs with a draft administrative record and

accompanying index. In support of this Motion, Federal Defendants state as follows:


1.     On December 18, 2019, this Court issued an Amended Scheduling Order (ECF 25)

setting forth deadlines related to the serving and lodging the administrative record.

2.     Federal Defendants are still reviewing the substantial volume of emails, environmental

studies and other documents that will constitute the administrative record.

3.     Federal Defendants will not be able to complete their document review and compile the
 Case 2:19-cv-00408-LEW Document 27 Filed 03/06/20 Page 2 of 4                       PageID #: 141



 administrative record before this Court’s deadline.

 4.      The parties have agreed to the following stipulations, subject to the Court’s approval,

 regarding the amended deadlines for serving and lodging the administrative record:

       a. The deadline for Defendants to provide Plaintiffs with a draft administrative record

           and accompanying index shall be extended to March 27, 2020.

       b. The deadline for the parties to meet and confer concerning the draft administrative

           record and to address any disputes regarding the completeness or sufficiency of the

           record shall be April 10, 2020.

       c. The deadline for Federal Defendants to lodge the certified Administrative Record

           shall be April 17, 2020.

       d. The deadline for Plaintiffs to file a motion challenging the completeness or

           sufficiency of administrative record or to reply on extra-record material or

           supplement the administrative record shall be May 6, 2020.

       e. All subsequent deadlines shall remain in place as ordered by the Court on December

           18, 2019, including the telephonic status conference set for May 7, 2020.

5.       Rule 6(b)(1) of the Federal Rules of Civil Procedure provides: “When an act may or

must be done within a specified time, the court may, for good cause, extend the time . . . if a

request is made, before the original time or its extension expires.” Good cause exists here

because Federal Defendants need additional time to review a substantial volume of documents

and compile an appropriate administrative record.

         For the foregoing reasons, and for good cause shown, Federal Defendants respectfully

 request that the Court grant their consent motion for a fourteen-day enlargement of time to

 and including March 27, 2020, to provide Plaintiffs with a draft administrative record and


                                                  3
Case 2:19-cv-00408-LEW Document 27 Filed 03/06/20 Page 3 of 4                  PageID #: 142



accompanying index, and an enlargement of time for subsequent deadlines as stipulated

above.



         Respectfully submitted this 6th day of March, 2020,

                                                    PRERAK SHAH
                                                    Deputy Assistant Attorney General
                                                    United States Department of Justice
                                                    Environment & Natural Resources Division

                                                    /s/ Joshua P. Wilson
                                                    JOSHUA WILSON (DC 487829)
                                                    Senior Attorney
                                                    Natural Resources Section
                                                    PO Box 7611
                                                    Washington, DC 20044-7611
                                                    (202) 305-0482
                                                    joshua.wilson@usdoj.gov

                                                     Counsel for Federal Defendants




                                                3
Case 2:19-cv-00408-LEW Document 27 Filed 03/06/20 Page 4 of 4                       PageID #: 143




                                 CERTIFICATE OF SERVICE
       I, Joshua P. Wilson, hereby certify that on March 6, 2020, I electronically filed the above
document with the Clerk of Court using the CM/ECF system, which will send notification of
such filing to all registered participants as identified in the CM/ECF electronic filing system for
this matter.


Dated: March 6, 2020


                                                       /s/ Joshua P. Wilson
                                                      JOSHUA WILSON (DC 487829)
                                                      Senior Attorney
                                                      Natural Resources Section
                                                      PO Box 7611
                                                      Washington, DC 20044-7611
                                                      (202) 305-0482




                                                 4
